ACCEPTED
                                                                                   04-15-00056-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                             11/17/2015 8:33:13 PM
                                                                                    KEITH HOTTLE
                                                                                            CLERK


                         No. 04-15-00056-CV
                                                                 FILED IN
                In the Fourth Court of Appeals4thSANCOURT OF APPEALS
                                                      ANTONIO, TEXAS
                     San Antonio, Texas       11/17/2015 8:33:13 PM
                                                              KEITH E. HOTTLE
                                                                   Clerk

                   GARY HODGE AND ROBERT HART III

                                Appellants

                                    V.

 STEPHEN KRAFT INDIVIDUALLY AND AS MEMBER ON BEHALF OF GRUPO
                        HABANERO LLC,

                                 Appellee


              APPEAL FROM CAUSE NO. D-1-GN-09-001428
        225TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, TEXAS
                     HON. PETER SAKAI PRESIDING


   APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF
       TIME TO FILE MOTIONS FOR REHEARING AND
              RECONSIDERATION EN BANC


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants Gary Hodge and Robert Hart III file this unopposed

motion for extension of time to file motions for rehearing and

reconsideration en banc. See TEX. R. APP. P. 49.8 (“A court of appeals may

extend the time for filing a motion for rehearing or en banc reconsideration

if a party files a motion complying with Rule 10.5(b) no later than 15 days
after the last date for filing the motion.”). In support of this motion,

Appellants respectfully show the following:

      1.     This Court rendered its opinion in this matter on November 4,

2015. Accordingly, Appellants’ motions for rehearing and/or reconsideration

en banc are due on November 19, 2015. TEX. R. APP. P. 49.1 (“A motion for

rehearing may be filed within 15 days after the court of appeals' judgment or

order is rendered.”).

      2.     Appellants request an additional 14 days to file their motions

for rehearing and reconsideration en banc, making the motions due

December 3, 2015. This is Appellants’ first request or an extension of time

to file these motions.

      3.     Appellants have conferred with counsel for Appellee, who

advised he is not opposed to the relief requested in this motion.

      4.     Appellants require an extension of time because they have

recently retained the undersigned as their new lead appellate counsel, who

will be solely responsible for filing the motions. [The undersigned counsel

previously filed a motion to substitute counsel, which has not yet been ruled

upon by the Court.]

      5.     The undersigned counsel is unfamiliar with the record and

requires time to study the record and draft the motions. Additionally, the
undersigned counsel has been and will be occupied with the following:

             a.    Drafting and filing a petition for discretionary review due

                   to be filed in the Texas Court of Criminal Appeals on

                   November 25, 2015 in Cause No. PD-1376-15, Roel

                   Alvarez Lopez v. State of Texas;

             b.    Preparing authorities requested by the trial court for

                   submission on November 19, 2015 in MDL Cause No.

                   15-0360, In re Fraudulent Hospital Lien Litigation,

                   pending in the 430th District Court of Hidalgo County,

                   Texas (pre-trial multidistrict litigation court); and

             c.    Assisting in drafting the Appellees’ Brief in due to be

                   filed on November 20, 2015 (extension to November 30,

                   2015 pending) in Cause No. 14-15-00705-CV, Texas

                   Shield LLP et al. v. Crowly et al. on behalf of themselves

                   and all others similarly situated.

      6.     Appellants have good cause for their request for an extension of

time, which is not sought for purposes of delay but so that their interests can

be adequately represented.
                       CONCLUSION AND PRAYER

       For these reasons, Appellants respectfully request that the Court grant

the previously-filed motion to substitute counsel and grant this motion for

extension of time, making the motions for rehearing and reconsideration en

banc due December 3, 2015. Appellants request any further relief to which

they are justly entitled.

                                       Respectfully submitted,

                                       SMITH LAW GROUP LLLP

                                       /s/ Brandy Wingate Voss
                                       Brandy Wingate Voss
                                       State Bar No. 24037046
                                       820 E. Hackberry Ave.
                                       McAllen, Texas 78501
                                       (956) 683-6330
                                       (956) 225-0406 (fax)
                                       brandy@appealsplus.com

                                       Counsel for Appellants


                    CERTIFICATE OF CONFERENCE

       In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I

certify that on November 17, 2015, I conferred with appellee’s lead counsel,

Richard Espey, about this motion. Mr. Espey informed me that appellee does

not oppose the relief requested in this motion.

                                           /s/ Brandy Wingate Voss
                                           Brandy Wingate Voss
                     CERTIFICATE OF SERVICE

      On November 17, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service and e-mail to:

Richard W. Espey
Matthew Soliday
Espey & Associates, PC
13750 San Pedro Avenue, Suite 730
San Antonio, TX 78232
Fax: (210) 404-0336
respey@lawespey.com
msoliday@lawespey.com
Attorneys for Appellees


                                          /s/ Brandy Wingate Voss
                                          Brandy Wingate Voss